DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2006/0008932), of record, hereinafter “Oh”.
claim 1, Oh discloses a method of manufacturing a liquid crystal display (LCD) device (see Figs. 4-10), the method comprising:
forming a gate (113) in each of a plurality of pixel areas (one shown in Fig. 4; paras. [0007 and 0041]) on a substrate (101) in a first direction (e.g., horizontal direction in Fig. 5D);
forming a gate insulator (118) to cover the gate (113) (see Fig. 5E);
forming a semiconductor layer (123) on the gate insulator (118), the semiconductor layer (123) including a first section parallel to the first direction (e.g., section above 113 in Fig. 5E) and two second sections extending from each end of the first section and being perpendicular to the first direction (e.g., two vertical sections to left and right of 113 in Fig. 5E);
forming a first photoresist (PR) (135) on the semiconductor layer (123) (see Figs. 5F-5G), the first photoresist (PR) (135) exposing both ends of the semiconductor layer (123/124, Fig. 5G);
doping high-concentration impurities (para. [0052]) at the semiconductor layer (124) by using the first photoresist (PR) (135) as a mask to form an active layer (124b and 124c), a source (124a on left), and a drain (124a on right), wherein the active layer (124b and 124c) is defined in the first section (see Fig. 5G);
forming a second photoresist (PR) (135, Fig. 5H) on the active layer, the second photoresist (PR) having a second width smaller than a first width of the first photoresist (PR) (see Figs. 5G-5H); and
doping low-concentration impurities (para. [0057]) at the semiconductor layer (124) by using the second photoresist (PR) (135) as the mask to form a lightly doped drain (LDD) (124b) and a channel (124c), the LDD (124b) being between the channel (124c) and the source (124a) and between the channel (124c) and the drain (124a) (see Fig. 5H),


Regarding claim 2, Oh discloses wherein the LDD is disposed up to an area overlapping the gate, or
wherein the LDD (124b) is disposed up to an outer portion of the gate (113) (Fig. 5H).

Regarding claim 3, Oh discloses forming a pixel electrode (110) which is connected to the drain (124a) (see Fig. 4) and supplies a data voltage to a corresponding pixel area (para. [0042]); and
forming a common electrode (127; paras. [0006 or 0042]) which supplies a common voltage to the corresponding pixel area (see Fig. 5G and paras. [0006 or 0042]).

Regarding claim 5, Oh discloses wherein the active layer (124b and 124c) comprises a single channel, or a multichannel comprising a plurality of sub-channels (see Fig. 5H).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0008932) as applied to claim 3 above, and further in view of Huang et al. (US 2007/0164953), of record, hereinafter “Huang”.

Regarding claim 4, Oh discloses the limitations of claims 1 and 3 above, but fails to explicitly disclose wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a stripe type, or wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel, and the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel are arranged in a PenTile type.
However, Huang discloses a method of manufacturing an LCD device (see Figs. 4-8), wherein,
at least one of a plurality of pixel areas (10) comprises a red sub-pixel (RP), a green sub-pixel (GP), and a blue sub-pixel (BP), and the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a stripe type (para. [0033] and Fig. 6), or
wherein at least one of the plurality of pixel areas (10) comprises a red sub-pixel (RP), a green sub-pixel (GP), a blue sub-pixel (BP), and a white sub-pixel (WP), and the red sub-pixel, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a stripe type, or wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel, and the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel, are arranged in a PenTile type, as in Huang, into the method of Oh to use an easy arrangement commonly used in the art for efficiency, or to use an arrangement with a high light utilization ratio.

Response to Arguments
Applicant’s arguments filed March 12, 2021 have been fully considered but they are not persuasive.  Applicant has amended claim 1 to at least include forming a gate on a substrate in a first direction, and forming a semiconductor layer including a first section parallel to the first direction and two second sections perpendicular to the first direction, and has argued that this distinguishes over Oh.  Applicant has argued that Oh merely discloses a rectangular shaped semiconductor layer included in the thin film transistor.
However, Oh discloses these limitations as shown in Figs. 5A-5L, wherein the recited first direction can be considered as the horizontal direction in the figures, as discussed above.
Therefore, the previous grounds of rejection under 35 U.S.C. 102(a)(1) over Oh have been maintained and modified as necessary due to the amendments to the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896